Appeal from a judgment of the County Court, Kings County, convicting appellant, after a trial before the court without a jury (N. Y. Const., art. I, § 2), of a violation of section 530 of the Penal Law (coercion). Appellant was sentenced to the New York City Penitentiary, execution of which sentence was suspended, and he was placed on probation, pursuant to section 932 of the Code of Criminal Procedure, on condition, inter alia, that he divorce himself from the labor movement. Judgment unanimously affirmed. No opinion. Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.